                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

GREGORY B. TYRRELL,                     )
                                        )
                   Petitioner,          )                  8:18CV596
                                        )
            V.                          )
                                        )
SCOTT R. FRAKES, and                    )                   ORDER
NEBRASKA PAROLE BOARD,                  )
                                        )
                   Respondents.         )
                                        )


      IT IS ORDERED that:

       1. Respondent’s request for extension (filing no. 12) until February 26, 2019
is granted.

      2. Petitioner shall have until March 29, 2019 to file a response.

      DATED this 15th day of February, 2019.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge




                                         -1-
